DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Response to Amendment
The Amendments, filed on 03/01/2021, have been received and made of record. In response to the most recent Office Action, dated 10/29/2020, claims 1, 3 and 4 have been amended, claim 2 has been cancelled and claim 12 has been added.

Response to Arguments
Applicant’s arguments, see pages 4-5, filed on 03/01/2021, with respect to the first and second contactors isolating the switch mode power supply have been fully considered and are persuasive. The 35 U.S.C. 103 Rejection has been withdrawn. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a first contactor configured to selectively isolate the switched-mode power supply from the vehicle electrical system; and a second contactor configured to selectively couple the switched-mode power supply to output terminals for the power system, wherein the control circuitry is configured to control the first contactor to isolate the switched-mode power supply from the vehicle electrical system and control the second contactor to couple the switched-mode power supply to the output terminals when the output load is the power system load. Claims 3-12 depend upon claim 1 and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kinoshita (US 2019/0047560) teaches a vehicle control apparatus with multiple loads and contactors.
Maekawa (US 2020/0023794) teaches a control device for an on board power supply unit. 
Heinemann (US 2020/0091710) teaches an arrangement for protecting electrical loads and the connection lines. 
Ballatine (US 9698598) teaches an electrical vehicle charging using fuel cell system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                                                         Supervisory Patent Examiner, Art Unit 2839